Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claim 1 reads as followed: 
“An electrodepositable coating composition comprising:
(a) an acrylic polymer comprising a polymerization product of a polymeric dispersant and a second stage ethylenically unsaturated monomer composition comprising greater than 40% by weight of a second stage hydroxyl-functional (meth)acrylate monomer, based on the total weight of the second stage ethylenically unsaturated monomer composition;
(b) an ionic salt group-containing film-forming polymer different from the acrylic polymer; and
(c) a curing agent.”

There is no single prior-art reference nor a combination of prior-art references that anticipate or render obvious applicant’s said independent claim 1.

Some relevant prior-art references are set forth next.


2) Fenn U.S. Patent Application Publication No.: 2007/0015873 A1 discloses electrodepositable aqueous resinous dispersions that include a polymeric dispersant comprising an at least partially neutralized high molecular weight cationic acrylic polymer, and a cationic acrylic polymer that is different from the polymeric dispersant. Also disclosed are electrodepositable compositions comprising such a dispersion, electroconductive substrates at least partially coated with such compositions, methods for coating an electroconductive substrate with such compositions, and methods for making electrodepositable aqueous resinous dispersions, see abstract.
3) Swanger et al. U.S. Patent Application Publication No.: 2014/0014524 A1 discloses electrodepositable coating compositions that produce cured coatings that exhibit resistance to cratering. The coating compositions include an active hydrogen-containing cationic salt group-containing polymer; and 0.1 to 20 percent by weight, 
Applicant’s independent claim 1 is clearly patentably distinct individually over Sandala et al., Fenn and Swanger et al. for a number of reasons, with the most significant being that none of Sandala et al., Fenn and Swanger et al. teach or suggest applicant’s required component (a) which is: “(a) an acrylic polymer comprising a polymerization product of a polymeric dispersant and a second stage ethylenically unsaturated monomer composition comprising greater than 40% by weight of a second stage hydroxyl-functional (meth)acrylate monomer, based on the total weight of the second stage ethylenically unsaturated monomer composition;”. 

4) Junk et al. U.S. Patent Application Publication No.: 2016/0145430 A1 discloses a polymer dispersion is produced by polymerization of at least two different ethylenically unsaturated monomers in at least first and second stages. The polymer produced in the first stage comprises 25 to 60% by weight of the total monomer composition and has a uniform glass transition temperature from -30.degree. C. to 0.degree. C. The polymer produced in the second stage comprises 40 to 75% by weight of the total monomer composition and has a variable monomer composition such that the second stage polymer has a non-uniform glass transition temperature which varies between a first value from -30.degree. to +10.degree. C. and second value of at least +70.degree. C. Any polymer produced in further polymerization stages comprises no more than 10% by weight of the total monomer composition and the glass transition 

5) Huybrechts et al. U.S. Patent Application Publication No.: 2007/0142507 A1 discloses a solvent-based coating composition, used in automotive original and automotive refinish coating, comprising 10-90% by weight of at least one hydroxyl-functional (meth)acrylic copolymer A) having an OH value from 80 to 200 KOH/g and a weight average molecular weight Mw from 2,500 to 30,000 and 90-10 weight.-% of at least one cross-linking agent B), which is capable of entering into a cross-linking reaction with the OH-groups of components A), wherein the % by weight of component A) and B) add up to 100 weight.-%, wherein the hydroxyl-functional (meth)acrylic copolymer A) is obtained by reacting a group of components, comprising a) 15-50% by weight of at least one hydroxy functional free-radically copolymerizable olefinically unsaturated monomer, b) 30-80% by weight of at least one non-hydroxy functional polymerisable unsaturated monomer and 5-40% by weight of at least one lactone compound, and wherein the hydroxy-functional (meth)acrylic copolymer A) is prepared by reacting monomers a), b) and c) in a skew feed polymerization process, with at least two feed streams, see abstract.
Huybrechts et al.’s paragraph [0053] reads as followed: “It is also essential for the present invention to prepare the hydroxy-functional (meth)acrylate copolymers A) by a skew feed polymerization process with at least two feed streams, preferably with two feed streams. The hydroxy-functional (meth)acrylate copolymers A) are obtained by reacting in a first stage monomer mixture I and by copolymerizing in a second stage 

Applicant’s independent claim 1 is clearly patentably distinct individually over Junk et al. and Huybrechts et al. for a number of reasons, with the most significant being that: 1) neither Junk et al. nor Huybrechts et al. teach or suggest that their polymer dispersions function as electrodepositable coating compositions, 2) Junk et al. and Huybrechts et al. polymer dispersions do not produce the same component (a) as claimed by applicant which is” “(a) an acrylic polymer comprising a polymerization product of a polymeric dispersant and a second stage ethylenically unsaturated monomer composition comprising greater than 40% by weight of a second stage hydroxyl-functional (meth)acrylate monomer, based on the total weight of the second stage ethylenically unsaturated monomer composition;”, see applicant’s claim 1, and 3) neither Junk et al. nor Huybrechts et al. have any specific disclosure to the further addition of applicant’s required component (b) “an ionic salt group-containing film-forming polymer different from the acrylic polymer; see applicant’s claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764